Name: Commission Regulation (EEC) No 4101/86 of 23 December 1986 amending Regulation (EEC) No 3321/82 as regards the sizes of sardine and anchovy eligible for the carry-over premium
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 31 . 12. 86 Official Journal of the European Communities No L 379/11 COMMISSION REGULATION (EEC) No 4101/86 of 23 December 1986 f amending Regulation (EEC) No 3321/82 as regards the sizes of sardine and anchovy eligible for the carry-over premium 3321 /82 of 9 December 1982 laying down detailed rules for the granting of a carry-over premium for certain fishery products (4), as amended by Commission Regula ­ tion (EEC) No 3587/85 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (!), as last amended by Regula ­ tion (EEC) No 2315/86 (2), and in particular Article 14(7) thereof, Whereas Council Regulation (EEC) No 2203/82 of 28 July 1982 laying down general rules for the granting of a carry-over premium for certain fishery products (3), as amended by the Act of Accession, provides that once the special arrangements provided for in Article 14(3) of Regulation (EEC) No 3796/81 have expired, Mediterra ­ nean sardines and anchovies may qualify for the carry ­ over premium ; Whereas, with the accession of Spain and Portugal, Atlantic sardines and anchovies became eligible for the carry-over premium ; Whereas, therefore, sizes should be fixed for these products by amending Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 3321 /82 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1986. For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (&gt;) OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 202, 25. 7. 1986, p . 1 . (3) OJ No L 235, 10 . 8 . 1982, p . 4. 0 OJ No L 351 , 11 . 12. 1982, p. 20. 0 OJ No L 343, 20 . 12. 1986, p. 16 . No L 379/12 Official Journal of the European Communities 31 . 12. 86 ANNEX 'ANNEX I Description Sizes (') Redfish (Sebastes spp.) 2, 3 Cod (Gadus morhua) 3, 4, 5 Saithe (Pollachius virens) 3, 4 Haddock (Melanogrammus aeglefinus) 2, 3, 4 Whiting (Merlangus merlangus) 2, 3, 4 Megrim (Lepidorbombus spp.) 1 , 2 Ray's bream (Brama spp.) 1 , 2 Monkfish (Lophius spp.) 2, 3, 4, 5 Shrimps (Crangon crangon) 1 Sardine (Sardina pilchardus) 1 , 2, 3, 4 Anchovy (Engraulis spp.) 1 , 2, 3, 4 (') The sizes of the products concerned are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .'